Citation Nr: 0830245	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to the provisions of 38 U.S.C.A. 
Chapter 35.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to April 
1980.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claims for service connection for the cause of the veteran's 
death, entitlement to DIC benefits under 38 U.S.C.A. § 1318, 
entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to the provisions of 38 U.S.C.A. 
Chapter 35, and entitlement to death pension benefits.  This 
case was most recently before the Board in August 2007, at 
which time remanded for additional development.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in February 2002.  The evidence of 
record shows that the immediate cause of death was metastatic 
liver cancer, due to bladder cancer, due transitional cell 
carcinoma of the right ureter; metastasis to the lung, 
pelvis, and diabetes were identified as "other significant 
contributing to death, but not resulting in the underlying 
cause [of death]."  

2.  At the time of the veteran's death, service connection 
was established for residuals of malignant melanoma removal, 
hemorrhoids, AV block with hypertension, and cervical spine 
arthritis.  None of these service-connected disabilities are 
shown by the evidence of record to have caused or contributed 
substantially or materially to the veteran's death.



3.  The veteran's was not service-connected for diabetes 
mellitus, nor has it been shown by the medical evidence of 
record that diabetes mellitus resulted in the underlying or 
immediate cause of death, or contribute substantially or 
materially to death.  

4.  At the time of the veteran's death, he was not rated as 
totally disabled due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).

2. The criteria for DIC under 38 U.S.C.A. § 1318 are not met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).

3.  The requirements for basic eligibility for DEA under 38 
U.S.C.A Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 
3510 (West 2002 & Supp. 2007);           38 C.F.R. §§ 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007).  The notice must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include:  (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  When this case was most 
recently before the Board in August 2007, it was remanded for 
additional development, to include notice that satisfied the 
criteria detailed above.  The Board now finds that VA has 
complied with the August 2007 remand directives, and that no 
further action in this regard is warranted.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).



In letters dated in July 2002, February 2005, and August 
2007, as well as in an April 2005 Statement of the Case and 
October 2007 Supplemental Statement of the Case, the RO 
notified the appellant of the elements necessary to establish 
a claim of service connection for the cause of the veteran's 
death.  The letters notified the appellant of the first 
element, i.e., that the evidence needed to show that the 
veteran's death was related to a disease or injury of service 
origin.  The February 2005 letter also satisfied the second 
and third elements because they notified her of the evidence 
she was responsible for submitting and identified the 
evidence that VA would obtain.  As to the fourth element, the 
letters advised the appellant to submit to VA any pertinent 
evidence in her possession.  See Mayfield v. Nicholson, 444 
F.3d at 1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  
 
Further, given her contentions that the veteran's bladder 
cancer and diabetes mellitus were caused by in-service 
exposure to an herbicidal agent and thus caused the veteran's 
death, the appellant has demonstrated her affirmative 
understanding, i.e., she had actual knowledge of what was 
necessary to substantiate her claim.  Thus, the purpose of 
the notice, to ensure that she had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated because she had actual knowledge of what was 
necessary to substantiate her claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders; Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).  
 
The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).



As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records, 
including the certificate of death.  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Some cancers including respiratory cancers, (including cancer 
of the lungs), and soft tissue sarcoma, are entitled to such 
presumptive service connection.  Bladder cancer, however, is 
not among the diseases subject to such presumptive service 
connection.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2007).  The United States Court of Appeals for the 
Federal Circuit, however, has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34  F.3d 1039, 
1042 (Fed. Cir. 1994).

The veteran died on February [redacted], 2002.  The death 
certificate, dated February [redacted], 2002, listed the veteran's 
immediate cause of death as metastatic liver cancer due to 
bladder cancer.  Other significant conditions contributing to 
death, but not resulting in the underlying cause, were listed 
as cancer of the urinary tract, lung, and pelvis.  The death 
certificate was revised on an unknown date to reflect that 
the bladder cancer that caused the metastatic liver cancer 
was due to transitional cell carcinoma of the right ureter, 
and that metastasis to the lung and pelvis, and diabetes were 
other significant conditions contributing to death, but not 
resulting in the underlying cause.  

The appellant contends that the veteran's death was caused by 
bladder cancer as a result of in-service exposure to Agent 
Orange.  In the alternative, the appellant contends that the 
veteran's death was caused by his diabetes mellitus as a 
result of in-service exposure to Agent Orange.  She contends 
that she is therefore entitled to service connection for the 
cause of his death.  

The appellant acknowledges that bladder cancer is not 
specifically included in the list of cancers for which 
presumptive service connection is warranted as a result of 
exposure to Agent Orange, but asserts that bladder cancer 
should be considered as a type of soft tissue sarcoma, for 
which presumptive service connection related to herbicide 
exposure is applicable, thus presumptive service connection 
should also be warranted for bladder cancer.  

While the veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
he was not diagnosed with a type of cancer that has been 
shown to have a positive association with exposure to 
herbicides.  Bladder cancer has not been classified as a 
cancer for which presumptive service connection is warranted, 
based upon exposure to herbicide agents.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.309(e).  The appellant's contention 
that bladder cancer should be considered as a type of soft 
tissue sarcoma, thus presumptive service connection should 
also be warranted for bladder cancer, is not probative.   See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").   Indeed, the medical evidence of record 
shows that the veteran's bladder was identified as resulting 
from transitional cell carcinoma emanating from the right 
ureter, rather than a "sarcoma."  The Board finds that 
because the veteran was not diagnosed with a cancer that has 
been determined to have a positive association with exposure 
to herbicide agents, and no doctor has offered an opinion 
relating the veteran's cause of death, bladder cancer, to in-
service exposure to herbicide agents, service connection for 
the cause of his death as secondary to exposure to Agent 
Orange is not warranted on a presumptive or secondary basis.  
See 38 C.F.R. § 3.309(e).  

The evidence of record does not show that the veteran 
developed any bladder malignancy of chronic bladder 
conditions within the meaning of a chronic disease while in 
service or within any applicable presumptive period following 
his service.  38 C.F.R. §§ 3.307(a),(3); 3.309(a).   The 
first evidence of record of treatment for cancer related to 
the bladder cancer is dated in 1989, when the veteran was 
diagnosed with cancer of the ureter, which was many years 
after the veteran's separation from service.   Because no 
malignancy related to the bladder cancer was diagnosed within 
the applicable one year presumptive period following his 
separation from service, service connection for the cause of 
the veteran's death on a presumptive basis is not warranted.  
Id. 

With regard to whether the veteran's diabetes mellitus caused or 
materially contributed to the veteran's death, VA obtained an 
opinion addressing this issue in June 2003.  The examiner 
determined that diabetes mellitus did not cause the veteran's 
death, rather, it was his high grade and aggressive bladder 
cancer that metastasized to his liver that caused the his death.

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

It appears that the veteran's hospice nurse amended his death 
certificate to list diabetes as a significant condition 
contributing to death, but not resulting in the underlying 
cause of bladder cancer.  The appellant contends that it is 
this death certificate that serves as evidence that the 
veteran's diabetes caused his death.  However, the VA 
examiner determined from a review of the records that 
diabetes mellitus was not the cause of the veteran's death.  
The examiner determined that because the veteran's disease of 
bladder cancer was high grade with very aggressive features 
and diffuse liver metastases were found, it was clear that 
the veteran's cause of death was bladder cancer.  As there is 
no evidence of treatment or symptomatology of diabetes 
mellitus at the time of the veteran's death, the opinions of 
the veteran's hospice nurse relating his death to diabetes 
carries very little probative value as compared to the VA 
examiner's opinion.  Additionally lessening the probative 
value of the opinion of the veteran's hospice nurse is the 
fact that there is no evidence demonstrating that the hospice 
nurse reviewed the veteran's complete records in determining 
that his death was related to diabetes, whereas the VA 
examiner supported her findings by listing the clinical 
evidence of record that she had relied upon in reaching her 
determinations.  Further, the hospice nurse did not support 
the determination linking the veteran's death to diabetes 
with an adequate rationale.  Thus, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the veteran's death was related to his diabetes mellitus.  

The Board now turns to the issue of whether service 
connection for the cause of the veteran's death is warranted 
based on direct causation.  The veteran's service medical 
records do not show that he developed bladder malignancy or 
chronic bladder ailments while in service, nor is there 
medical evidence of these conditions for nearly 20 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The veteran was service-connected for residuals of malignant 
melanoma removal, hemorrhoids, AV block with hypertension, 
and cervical spine arthritis prior to his death.  Service 
connection had not been established for the conditions listed 
on either version of the death certificate, and there is no 
evidence that these conditions were incurred in or aggravated 
by the veteran's period of active service.  The Board notes 
that the veteran was not service-connected for diabetes 
mellitus.  However, even if the veteran was service-connected 
for diabetes mellitus related to in-service exposure to an 
herbicidal agent, there is no probative evidence of record 
that relates his diabetes mellitus to his death from bladder 
cancer.  

In regard to the veteran's service-connected malignant 
melanoma residuals, no medical or lay evidence suggests, and 
the appellant has not argued, that there is a connection 
between the service-connected melanoma and the veteran's 
terminal bladder cancer.  

In addition to the determination of the VA examiner in June 
2003 that the veteran's death was caused not by diabetes 
mellitus, but by bladder cancer, the examiner further opined 
that it was the veteran's lifetime of heavy smoking that was 
the risk factor for transitional cell carcinoma with which 
the veteran was diagnosed in 1989, leading to the fatal 
bladder cancer.  Thus, there is probative evidence of record 
that relates the veteran's cause of death, bladder cancer, to 
a lifetime of heavy smoking, and not military service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 
 In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's cause of 
death.  Thus, service connection for the cause of the 
veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's death was caused by bladder cancer or diabetes 
mellitus as a result of in-service exposure to Agent Orange.  
There is no evidence, however, which demonstrates that the 
veteran's bladder cancer was caused by exposure to Agent 
Orange, nor is there probative evidence which demonstrates 
that the veteran's diabetes mellitus contributed to his 
death.  Additionally, the appellant, as a layperson, is not 
competent to give a diagnosis or medical opinion on the 
etiology of a disorder. Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).

In sum, the evidence shows that the veteran developed bladder 
cancer which led to his death, many years after service.  
This fatal condition was not service-connected, nor does any 
medical evidence of record demonstrate that it was caused by 
any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to DIC 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).
 
In order for DIC benefits to be awarded to the appellant 
under the provisions of     38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).
 
It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1980, so those parts 
of           38 U.S.C.A. § 1318 are clearly not applicable.
 
The evidence of record at the time of the veteran's death 
shows that he was service-connected for residuals of 
malignant melanoma removal, hemorrhoids, AV block with 
hypertension, and cervical spine arthritis, all of which were 
rated as noncompensably disabling.  The veteran was 
apparently evaluated under 38 C.F.R. § 3.324 and awarded with 
a combined rating of 10 percent for having multiple permanent 
service-connected disabilities from May 1, 1980, the 
effective date of service connection.  Hence, the veteran was 
not in receipt of a total disability rating for a period of 
ten years immediately preceding his death as required under 
38 U.S.C.A. § 1318(b). Therefore, the appellant is not 
eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the 
grounds that the veteran had been in receipt of, or actually 
established entitlement to, a total rating for ten years 
prior to his death.  38 C.F.R. § 3.22 (2007).  Entitlement to 
these benefits must thus be denied as a matter of law.  
Where, as here, the law is dispositive, the claim must be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA).

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.807, 21.3021 (2007).

The record shows that at the time of the veteran's death in 
February 2002, he was service-connected for residuals of 
malignant melanoma removal, hemorrhoids, AV block with 
hypertension, and cervical spine arthritis, all of which were 
rated as noncompensably disabling.  The veteran was 
apparently evaluated under 38 C.F.R. § 3.324 with a combined 
rating of 10 percent for having multiple permanent service-
connected disabilities.  The record shows that his service-
connected disabilities were not, at any point during his 
lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.




								[Continued on next 
page]

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to DEA pursuant to the provisions of 38 U.S.C.A. 
Chapter 35 is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


